Citation Nr: 1146538	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-35 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1976 to February 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In his substantive appeal received at the RO in November 2008, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  The requested hearing was scheduled for May 2011, and the Veteran was advised as to the date and time of the hearing.  He failed to appear for the hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the request is considered withdrawn.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims of entitlement to service connection for back disability and bilateral hip disability are decided. 

In light of the Veteran's documented in-service striking of his right thigh against a table in October 1976 and a fall in December 1976; post-service medical records showing treatment for back pain; and his reports, to specifically include a statement submitted in July 2007, of continuity of symptomatology for his back and hips since his in-service fall; the Board finds that the Veteran should be afforded a VA examination to determine the nature and extent of any currently present back or bilateral hip disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).                             

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by a physician with the appropriate expertise to determine the nature and etiology of any disorders of his back and hip present during the period of these claims.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to each disorder of the Veteran's back and hips present at any time during the pendency of the claims as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to specifically include the aforementioned in-service incidents.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.

The supporting rationale for all opinions expressed must be provided.

2.  The RO or the AMC should undertake any additional development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

